United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1132
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2009 appellant filed a timely appeal from a March 5, 2009 merit decision
of the Office of Workers’ Compensation Programs finding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$25,939.04 for the period April 3, 2006 to January 19, 2008; and (2) whether she was at fault in
the creation of the overpayment such that it is not subject to waiver.
FACTUAL HISTORY
On August 1, 2000 appellant, then a 44-year-old nurse, sustained injury to her back and
leg while bathing a patient in the performance of duty. The Office accepted her claim for acute
lumbar strain and radiculopathy of the right leg on September 20, 2000.

Appellant filed a second claim on March 7, 2002 alleging that she injured her shoulders,
legs, thigh, hip and her tailbone on February 25, 2002 when a chair slipped out from under her.
The Office accepted this claim for fracture of the coccyx and authorized compensation benefits.
Appellant returned to work four hours a day on May 2, 2002.
On October 1, 2003 the Office granted appellant a schedule award for 16 percent
impairment to both legs. On July 21, 2004 it accepted lumbar, thoracic and cervical
intervertebral disc disorders. Appellant underwent spinal fusion on July 14, 2004. The Office
entered her on the periodic rolls on October 20, 2004. In this letter it stated,
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU RETURN TO WORK. Each payment made
through the Office’s automated system will include the period for which payment
is made. If you have worked for any portion of this period, you must return the
check to this Office. Otherwise, an overpayment of compensation may result.
Also, advise us immediately of any change in address or of any change in the
status of your dependents.”
Appellant returned to part-time work, four hours a day, on March 6, 2005.
On February 21, 2006 appellant worked two hours a day as a medical support assistant
and two hours a day as a union official. She returned to full-time light duty on April 3, 2006.
Appellant worked intermittently from April 7 to 20, 2006 and claimed a recurrence of total
disability on April 20, 2006. This claim was denied on July 5, 2006. Appellant did not return to
full-time work until May 14, 2007.
Appellant advised the Office that she did not receive compensation from April 20
through October 26, 2006. The Office noted that she received wage loss for four hours a day
under her claim for fracture of the coccyx. The record establishes that appellant received
compensation from February 20, 2005 through March 19, 2006 in the amount of $1,054.00.
From March 20 to April 15, 2006 she received compensation in the amount of $1,114.79.
Beginning April 16, 2006 appellant received compensation in the amount of $1,091.00 every 28
days through March 17, 2007 at which point she received compensation in the amount of
$1,117.00 every 28 days through January 19, 2008. By letter dated November 19, 2007 the
employing establishment advised that she began working full time beginning May 14, 2007.
Appellant responded on February 5, 2008 and stated that after April 20, 2006 she was out of
work for one year without insurance.
The Office issued a preliminary determination of overpayment on July 15, 2008 finding
that appellant received an overpayment in the amount of $25,939.00 for the period April 3, 2006
through January 19, 2008 because she was paid wage-loss compensation while working eight
hours a day. It found that she was at fault in the creation of the overpayment because she knew
or should have known that she was not entitled to receive compensation benefits while receiving
her full salary. The Office found that appellant was paid $26,509.58 for the period March 19,
2006 through January 19, 2008 while she was entitled to receive $570.00 from March 19 through
April 2, 2006 resulting in an overpayment of $25,939.04.

2

Appellant requested a prerecoupment hearing on July 21, 2008 and disagreed that she
received compensation while working eight hours a day. She completed an overpayment
recovery questionnaire on July 29, 2008 and indicated that she did not have any of the
incorrectly issued checks or payment in her possession. Appellant testified at the oral hearing on
November 10, 2008 that she worked four hours a day rather than eight hours a day during the
period. The employing establishment representative, Richard W. Meredith, testified that
appellant returned to work on April 3, 2006 working four hours a day as a clerk and four hours as
a union representative. He stated that appellant filed a claim for a recurrence of total disability
which was denied and that, in early 2007, she returned to work eight hours a day. Appellant
stated that she began working eight hours a day in May or June 2007. The hearing representative
requested copies of documentation supporting appellant’s overpayment recovery questionnaire.
Following the oral hearing, the employing establishment submitted a statement that
appellant worked eight hours a day on April 3, 2006 and was paid for eight hours or used leave
through April 19, 2008.
By decision dated March 5, 2009, the hearing representative found that appellant returned
to work on April 3, 2006 working four hours and performing union duties for four hours a day.
Appellant continued to receive wage-loss compensation for partial disability through
January 19, 2008. The hearing representative found that appellant received an overpayment in
the amount of $25,939.04 for which she was at fault as she knew or should have known that the
payments were incorrect.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States “shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty. A
claimant, however, is not entitled to receive temporary total disability and actual earnings for the
same period.2 Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to full-time work on April 3, 2006. She
continued to work intermittently until April 20, 2006 at which point she filed a recurrence of
disability claim which not accepted by the Office. Appellant did not work from April 20, 2006
through May 13, 2007. On May 14, 2007 she again returned to full-time work. The Office
continued to pay appellant compensation for four hours of partial disability from April 3, 2006

1

5 U.S.C. §§ 8101-8193, 8102(a).

2

Id. at § 8116(a).

3

Danney E. Haley, 56 ECAB 393, 400 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.2(a) (September 1994).

3

through January 19, 2008. The Board finds that appellant received an overpayment of
compensation in the amount of $25,939.04.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.”
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).5
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.6
ANALYSIS -- ISSUE 2
Appellant, a nurse and union president, returned to full-time work on April 3, 2006 and
continued to receive compensation for four hours of partial disability a day through
January 19, 2008. The Office had informed her on October 20, 2004 of her obligation to return
any checks received after she returned to work to avoid an overpayment of compensation.
Appellant accepted payments from the Office for partial disability after returning to full-time
work. The Board finds that she knew or should have known that she was not entitled to receive
compensation benefits for approximately one half of her salary while she was earning her full
salary. As appellant received compensation payments which she knew or should have known to
be incorrect, she is at fault in the creation of the overpayment and it is not subject to waiver. The
Board notes that it does not have jurisdiction to review the Office’s finding regarding how the
overpayment should be recovered. The Board’s jurisdiction is limited to reviewing those cases
where the Office seeks recovery from continuing compensation under the Act.7
4

5 U.S.C. § 8129(b).

5

20 C.F.R. § 10.433(a).

6

Id. at § 10.433(b).

7

Judith A. Cariddo, 55 ECAB 348, 353 (2004).

4

CONCLUSION
The Board finds that appellant received an overpayment in the amount of $25,939.04 for
the period April 3, 2006 to January 19, 2008 for which she was at fault and that therefore the
overpayment is not subject to waiver.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

